Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on October 16, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election of Species a (Claims 1-11) in the reply filed on 01/13/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3 & 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishi et al. (Pub. No.: US 2003/0111666 A1).

Regarding Claim 1, Nishi et al. discloses an Organic Light-Emitting Diode (OLED) element, comprising:						an anode (Par. 0078, Fig. 2B – anode 211);								a light-emitting layer (Par. 0085, Fig. 2B – light-emitting layer 233);				a cathode stacked (Par. 0079, Fig. 2B – cathode 214); and						an electric charge transfer and electron transmission component (Fig. 2B - comprising 236 & 235) located between the cathode (214) and the light-emitting layer (233), wherein the electric charge transfer and electron transmission component comprises a second light-induced electron transfer material (Fig. 2B - TMB+Alq3 corresponding to layer 236) and an electron transmission material (Fig. 2B - Alq3 corresponding to layer 235), the second light-induced electron transfer material is configured to transfer second electric charges between third molecules of the second light-induced electron transfer material and fourth molecules of the electron transmission material upon being excited by light, the second light-induced electron transfer material comprises electron donors (Par. 0088; Fig. 2B – second light-induced electron transfer material 236 comprises electron donors), and the electron transmission material comprises electron acceptors (Par. 0087; Fig. 2B – electron transmission material 235 has electron acceptor characteristics which is understood to mean that the electron transmission material 235 comprises electron acceptors).

Regarding Claim 3, Nishi et al., as applied to claim 1, discloses                                   the OLED element, wherein the electric charge transfer and electron transmission component comprises a second electron transfer layer (Par. 0088; Fig. 2B – second electron transfer layer 236) formed of the second light-induced electron transfer material (Fig. 2B - TMB+Alq3 corresponding to layer 236) and an electron transmission layer (Par. 0087; Fig. 2B – electron transmission layer 235) formed of the electron transmission material (Fig. 2B - Alq3 corresponding to layer 235), and the second electron transfer layer is located between the cathode and the electron transmission layer (Fig. 2B); or						the electric charge transfer and electron transmission component is a single-layer component formed of the second light-induced electron transfer material and the electron transmission material (Par. 0087-0088).

Regarding Claim 5, Nishi et al., as applied to claim 1, discloses                                   the OLED, wherein the second light-induced electron transfer material is a photosensitive macromolecule material (Par. 0088 – implied).

Regarding Claim 6, Nishi et al., as applied to claim 5, discloses                                   the OLED, wherein the third molecules of the second light-induced electron transfer material comprise a conjugate system (Par. 0066-0067 - the third molecules of the second light-induced electron transfer material may potentially comprise a porphyrin).

Regarding Claim 7, Nishi et al., as applied to claim 1, discloses                                   the OLED, wherein the second light-induced electron transfer material is selected from at least one of benzoylimino and a derivative thereof, porphyrin and a derivative thereof, or perylene and a derivative thereof (Par. 0066-0067 - the second light-induced electron transfer material is formed using porphyrin). 

Regarding Claim 8, Nishi et al., as applied to claim 2, discloses                                   the OLED, wherein the second light-induced electron transfer material is selected from at least one of benzoylimino and a derivative thereof, porphyrin and a derivative thereof, or perylene and a derivative thereof (Par. 0066-0067 - the second light-induced electron transfer material is formed using porphyrin). 

Regarding Claim 9, Nishi et al., as applied to claim 3, discloses                                   the OLED, wherein the second light-induced electron transfer material is selected from at least one of benzoylimino and a derivative thereof, porphyrin and a derivative thereof, or perylene and a derivative thereof (Par. 0066-0067 - the second light-induced electron transfer material is formed using porphyrin). 
.
Regarding Claim 10, Nishi et al., as applied to claim 4, discloses                                   the OLED, wherein the second light-induced electron transfer material is selected from at least one of benzoylimino and a derivative thereof, porphyrin and a derivative thereof, or perylene and a derivative thereof (Par. 0066-0067 - the second light-induced electron transfer material is formed using porphyrin).  

Regarding Claim 11, Nishi et al., as applied to claim 7, discloses                                   the OLED, wherein the OLED element further comprises at least one of following barrier layers:
a hole barrier layer located between the light-emitting layer and the electric charge transfer and electron transmission component (Par. 0086, Fig. 2B – hole barrier layer 234).

Allowable Subject Matter
Claims 2 & 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/21/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812